Title: To Benjamin Franklin from William Hodgson, 8 January 1783
From: Hodgson, William
To: Franklin, Benjamin


Dear sirLondon 8 Jany—1783—
I did myself the pleasure of writing you some time ago per a friend in which I informed you how much I was hurt to find that Congress had refused to comply with the agreement made here for the Exchange of Prisoners, I have not since then been favored with any of yours. This day I have been at the Secretarys Office again relative to the Exchange of Prisoners— The admiralty have now absolutely ordered Vessells to depart immediately with all the American Prisoners, & they are to be sent to Morlaix, to which place they desire you wou’d be pleased to order all the English Prisoners to be sent in order that they may be ready to embrace the Opportunity of returning per the same Vessells— The Ministry say they send away these Prisoners to convince you that notwithstanding the disappointment in America, they wish to continue to shew every disposition on their Parts to promote Cordiality & I hope yet, that something will appear that shall clear up that Cloud relative to the Exchange in America. The Secretary of State pressed me again relative to Lt Col. Tarleton & Simcoe & added the Name of another Officer taken at york Town Capt. Maclean of the 43d Regt—they wish very much that you woud oblige them with the Exchange of these three Gentlemen, for whom they wou’d release any Officers at New York that might be named— I informed them that I had recd from you an Answer purporting that you did not conceive yourself authorised by your Instructions to grant the Indulgence required, however they seemed to wish me to renew the Application, which is the Occasion of the present Letter. I beg the favor of you to oblige me with an Answer, that I may communicate to them in course. I am very sorry to find by what dropped to day at the Office that Things are in such a very precarious State as to the final Issue. New Claims & new Explanations seem rather to portend a breach than a Conclusion— I am in a Cleft Stick & Know not which way to turn for Safety, for tis Safety alone that I now look to— If your Friendship can lend me a little light to guide me out of the Wilderness, you will do me an infinite Kindness, Any Letter of Yours will come to me per the Messengers that I suppose will return with the Ultimatum, or per any other quick mode of Conveyance you shall judge prudent I am with the greatest respect Dr Sr yours most Sincerely
William Hodgson
To His Excellency Benj. Franklin Esqr
 
Addressed: To / His Excellency / Benj. Franklin Esqr
Notation: Hogdson 8 Janr. 1783.
